1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     GENE ANTHONY HARRY ALLEN,                          Case No. 3:21-cv-00089-MMD-WGC
7                                     Plaintiff,                        ORDER
             v.
8
      THE STATE OF NEVADA, et al.,
9
                                 Defendants.
10

11          Plaintiff Gene Allen initiated this action with a civil rights complaint under 42 U.S.C.

12   § 1983. (ECF No. 1.) Allen has now filed a motion requesting that the Court dismiss this

13   case without prejudice. (ECF No. 24.) The Court construes Allen’s motion as a motion for

14   voluntary dismissal.

15          Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

16   without a court order by filing “a notice of dismissal before the opposing party serves

17   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The

18   complaint has not been served on Defendants, and thus Defendants have not filed an

19   answer or a motion for summary judgment. Accordingly, the Court grants Allen’s motion

20   to voluntarily dismiss this action without prejudice.

21          It is therefore ordered that Plaintiff Gene Allen’s motion for voluntary dismissal

22   (ECF No. 24) is granted.

23          It is further ordered that this action is dismissed in its entirety without prejudice.

24          It is further ordered that Allen’s application to proceed in forma pauperis (ECF No.

25   13) is denied as moot.

26          It is further ordered that Allen’s outstanding motions (ECF Nos. 4, 11, 17, 19, 20,

27   23) are denied as moot.

28   ///
1    The Clerk of Court is directed to enter judgment accordingly and to close this case.

2    DATED THIS 2nd Day of June 2021.

3

4
                                        MIRANDA M. DU
5                                       CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                          2
